United States Court of Appeals
                        For the First Circuit


No. 19-1816

                            UNITED STATES,

                               Appellee,

                                  v.

                            YARLIN GARCIA,

                         Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

              [Hon. D. Brock Hornby, U.S. District Judge]


                                Before

                     Kayatta, Boudin, and Barron,
                            Circuit Judges.


     William L. Welch, III on brief for appellant.
     Halsey B. Frank, United States Attorney, and Noah Falk,
Assistant United States Attorney, on brief for appellee.


                           December 16, 2020
             BOUDIN, Circuit Judge.      The defendant, Yarlin Garcia,

pled guilty to a drug offense, in violation of 21 U.S.C. §§

841(a)(1) and (b)(1)(B), [Add. 16] but reserved his right to appeal

the district court's denial of his motion to suppress the drug

evidence as having resulted from a search unlawful under the Fourth

Amendment.

             The drug evidence was obtained from under the hood of a

truck in which Garcia was the passenger.      Law enforcement officers

identified and searched the truck using information supplied by a

cooperator they had seized before searching the truck.      On appeal,

Garcia makes two claims.      First, he argues that the government

lacked probable cause to seize him--officers removed Garcia from

the truck and handcuffed him during the search of the vehicle--

and to search the truck.    Second, he argues that the officers also

lacked reasonable suspicion to support their activities.           Our

review of these legal claims is de novo.        United States v. Dion,

859 F.3d 114, 122 (1st Cir. 2017).

             Garcia says that the key source that led law enforcement

to Garcia was unreliable.       The government's source was a drug

dealer whom officers apprehended while executing a search warrant

on a house in Sanford, Maine, shortly before interacting with

Garcia.   The dealer ("Cooperating Defendant" or "CD") quickly

agreed to cooperate with the officers.




                                 - 2 -
           Working with the officers, CD provided information that

led to the search of Garcia and the truck.             CD called his drug

supplier, who told CD he would arrive at the house in ten minutes.

Within ten minutes, CD received a call from the supplier telling

CD that the supplier was outside the house and asking CD to move

a red car parked in the driveway.           Law enforcement officials saw

a silver Dodge truck stop briefly outside the Nason Street house

and then drive away.    The truck returned a few minutes later and

stopped directly in front of the house on the public street.

           Although   the   officers    suspected     the   truck   was   the

supplier's truck, they were hesitant because CD had told them that

the supplier had driven a dark colored SUV or Jeep in the past.

CD then told law enforcement that the supplier had on occasion

used a Dodge truck or silver truck to deliver drugs.

           Ten officers, with their guns drawn, then surrounded the

truck, removed Garcia and the driver from the vehicle, and placed

them both in handcuffs.     A single officer subsequently conducted

a K-9 inspection of the vehicle and the K-9 alerted, indicating

there were drugs inside the hood.       Officers then searched the hood

and found substantial quantities of a heroin/fentanyl mixture and

cocaine.

           The   information   CD    supplied    to   law   enforcement   was

consistently corroborated; he told officers that his source was

roughly ten minutes away, and then roughly ten minutes later the

                                    - 3 -
Dodge pulled in front of the house.       The officers knew that CD was

involved in drug trafficking because they found drugs in CD's Nason

Street residence and consensually read his text messages with his

supplier.

             Probable cause only requires "a fair probability that

contraband or evidence of a crime will be found."           United States

v. Simpkins, 978 F.3d 1, 7 (1st Cir. 2020) (quoting United States

v. Almonte-Báez, 857 F.3d 27, 31–32 (1st Cir. 2017)).         By the time

they surrounded the truck, the officers had a tip from a reliable

informant that individuals in the truck were about to complete a

drug sale and that they had drugs in the truck.         No more was needed

to justify the seizure of Garcia and the driver and the subsequent

K-9 inspection.       See United States v. Vongkaysone, 434 F.3d 68,

73–75 (1st Cir. 2006).

             Garcia   finally   argues    that    the    officers   lacked

reasonable suspicion to seize him and search the truck, so the

officers' actions cannot be upheld as a valid Terry stop. See Terry

v. Ohio, 392 U.S. 1, 27 (1968).      Reasonable suspicion is a "less

demanding standard than probable cause."         Illinois v. Wardlow, 528

U.S. 119, 123 (2000). In fact, the officers had even more: probable

cause to seize Garcia and conduct a brief investigatory search of

the truck, so there can be no doubt they also had reasonable

suspicion.

             Affirmed.


                                  - 4 -